OPINION — AG — ** ELECTION BOARD — CONFLICT OF INTEREST ** QUESTION(1): WHERE THE COUNTY CLERK HAS BEEN RE NOMINATED BY HIS POLITICAL PARTY FOR THE SAME OFFICE, IS HIS BROTHER'S WIFE DISQUALIFIED FROM SERVING ON THE COUNTY ELECTION BOARD ? — AFFIRMATIVE, QUESTION(2): WHERE ALL COUNTY COMMISSIONERS OF THE COUNTY HAVE BEEN RE NOMINATED BY THEIR POLITICAL PARTY OF THE BOARD OF COUNTY COMMISSIONERS (ONE WHO WORKS TO MAINTAIN THE COUNTY ROADS) DISQUALIFIED TO SERVE ON THE COUNTY ELECTION BOARD ? — AFFIRMATIVE, QUESTION(3): WHERE THE INDIVIDUALS IN QUESTION(1)/QUESTION(2) HAVE SERVE ON THE COUNTY ELECTION BOARD IN THE CONDUCT OF THIS YEAR'S PRIMARY AND RUN OFF PRIMARY ELECTIONS, ARE THE COUNTY COMMISSIONERS AND THE COUNTY CLERK DISQUALIFIED TO BE CANDIDATES IN THE COMING GENERAL ELECTION ? — NEGATIVE, QUESTION(4): ARE THE CERTIFICATES OF NOMINATION ISSUED BY THE COUNTY ELECTION BOARD TO THE COUNTY COMMISSIONERS AND THE COUNTY CLERK BY A COUNTY ELECTION BOARD COMPOSED IN PART OF THE TWO INDIVIDUALS MENTIONED IN QUESTION(1)/QUESTION(2) VALID CERTIFICATES OF NOMINATION ? — AFFIRMATIVE CITE: 26 O.S. 51 [26-51], OPINION NO. FEBRUARY 10, 1956 — HENRY (JAMES P. GARRETT)